
	
		II
		111th CONGRESS
		1st Session
		S. 2684
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  Fenamidone.
	
	
		1.Fenamidone
			(a)In
			 generalHeading 9902.10.38 of
			 the Harmonized Tariff Schedule of the United States (relating to Fenamidone) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
